Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Bruno on April 22, 2022.
The application has been amended as follows: 
Amended claim 4 as follows:
4. (Currently Amended) A fence as claimed in claim 6, wherein any one of the following fastening means may be used to secure the support posts to the fencing panels:
[[•]] anti-climb washers,
[[•]] pins,
[[•]] screws,
[[•]] cable ties, or
[[•]] wires.
	Amended claim 6 as follows:
6. (Currently Amended) A fence comprising:
[[•]] one or more fencing panels, and
[[•]] one or more support posts for supporting the fencing panels,
	wherein each fencing panel has perforations, and is scored at least three times enabling the folding of the fence into at least four regions;
	wherein three scores are located along a length of each fencing panel, and wherein the at least four regions on each fencing panel are:
[[•]] a bottom lip between the bottom edge of the fence panel and a bottom score, wherein the bottom lip is free of perforations,
[[•]] a lower region between the bottom score and a lower score, said lower region comprising perforations,
[[•]] an upper region between the lower score and a top score, said upper region comprising perforations, and
[[•]] a top lip between the top score and the top edge of the fence panel, wherein the top lip is free of perforations;
wherein each fencing panel is made of a rigid sheet material;
wherein the fencing panels are connected to the support posts on a rear side of the fencing panels;
wherein the three scores are arranged substantially horizontally along the length of each fencing panel;
wherein the three scores are substantially parallel to one another;
wherein the top lip is bent at the top score in a direction away from the support posts to prevent climbing over the fence;
wherein the bottom lip is bent in a direction away from the support posts such that it is able to be disposed underground and prevent burrowing and digging under the fence; and
wherein the lower score allows the bottom lip to be larger when a trench is not feasible due to hard ground conditions.
	Amended claim 7 as follows:
7. (Currently Amended) A fence as claimed in claim 6, wherein the perforations are:
	[[•]] disposed in offset rows with respect to the upper and lower regions, or
	[[•]] substantially in line with one another with respect to the upper and lower regions.

Allowable Subject Matter
Claims 4, 6, 7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 4, 6, 7, 9, 10, Payne (US 2009/0321698) in view of Neusch (US 2008/0179577), Durney (US 6,481,259), and Xu et al. (US 2015/0041742) discloses the claimed fence with the exception of providing a lower score on the fencing panel to enable folding along the lower score such that the bottom lip is able to be larger when a trench is not feasible due to hard ground conditions.
There is no teaching, suggestion, or motivation, absent the Applicant’s own disclosure, to modify the combination of Payne in view of Neusch, Durney, and Xu et al. to have the above mentioned claimed features. Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619